J-S48032-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

O. HOWARD MUMMAU, RAE W.                         IN THE SUPERIOR COURT OF
MUMMAU, GERALDINE M. ZIMMERMAN,                        PENNSYLVANIA
AND ELI ZIMMERMAN,

                            Appellants

                       v.

JEFFREY D. MOHLER AND CLYMER &
MUSSER, P.C. CLAIR S. MUMMAU,
INDIVIDUALLY AND IN HIS CAPACITY AS
ATTORNEY IN FACT FOR IVA K.
MUMMAU, LAWRENCE N. MUMMAU,
INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF
IVA K. MUMMAU, I. BERNICE TAMKIN
AND GALEN S. SPICKLER,

                            Appellees                 No. 161 MDA 2014


                   Appeal from the Order December 30, 2013
               in the Court of Common Pleas of Lancaster County
                       Civil Division at No.: CI-06-04412


BEFORE: DONOHUE, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 09, 2014

        Appellants, O. Howard Mummau, Rae W. Mummau, Geraldine M.

Zimmerman, and Eli Zimmerman, appeal from the order of December 30,



second amended complaint with prejudice. After careful review, we affirm.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S48032-14




December 30, 2013, supplemented as necessary for our review by the




family farm and the estate of Iva K. Mummau.              Owen and Iva Mummau,

husband and wife, had eight children and owned a broiler chicken farm in

Mount Joy Township, Pennsylvania.              Each of their children owned a 3.8%



their children re-conveyed their interests back to Owen and Iva.                (See

Complaint, 12/19/06, at 6 ¶ 26, 7-8 ¶¶ 41-43). The other two siblings, O.

Howard Mummau and Geraldine M. Zimmerman, refused to re-convey their

interests. (See id. at 9-10 ¶ 52).

                                                               . Howard Mummau,



subdividing a portion of the farm zoned for residential use.1 (See id. at 6 ¶¶

30-32). On February 11, 1997, he received a notice letter terminating his

power to act as                                       See id. at 16-17 ¶ 95).



fact, executed an agreement between him and his wife and Owen and Iva to


____________________________________________


1

record, O. Howard Mummau is also an attorney-at-law, who represents
himself and the other Appellants in this appeal.



                                           -2-
J-S48032-14



purchase the farm, with advice from attorney Jeffrey D. Mohler of the law

firm Clymer and Musser, P.C.   (See id. at 4 ¶ 13-14).     In January 1999,

Owen and Iva executed new wills which eliminated a marital bypass trust

from their previous wills. (See id. at 3 ¶ 17; see also Petition to Extend

Time in Which to File Complaint, 9/21/06, at 2-3 ¶ 10-11). In his new will,



estate to Iva, whom he appointed executor.

     Owen died on March 13, 1999. The subdivision of the residential lots

was completed shortly thereafter. On May 23, 2000, Iva executed a codicil

to her will, assisted by Clair Mummau as attorney in fact and Jeffrey D.

Mohler. On February 22, 2000, Mohler filed a Petition for Partition of Real

                                      a resolution to the fractional interests

in the farm and lots[ and to] reunit[e] the farm and lots into a single



partition action was filed in order to remove O. Howard Mummau and

Geraldine Zimmerman as record owners of the farm and residential lots due

to their respective 3.8% interests that they did not re-convey back to Owen

in 1985.   (See Complaint, 12/19/06, at 26-27 ¶¶ 159-61).          Appellants

demanded consideration for their interests in the farm, claiming that the



was to achieve the ultimate objective to effect a disinheritance of

[Appellants] by Iva Mummau and the acquisition of the farm by Clair at a

price he ha

                                   -3-
J-S48032-14



Complaint, 7/14/08, at 31 ¶ 179). Appellants did not attend a settlement

conference scheduled in February 2004. (See Complaint, 12/19/06, at 37 ¶

167(z)).

        Eventually, Mohler, as representative for Iva K. Mummau, Clair

Mummau, family friend Galen Spickler, O. Howard Mummau, and Geraldine



in the farm and residential lots, and provided that Clair would buy the farm

for $402,000.00, thus settling their respective interests in the lots and the

farm.    (See id. at 38-39 ¶ 168(j)).   As a result, the partition action was

withdrawn, and in 2004, the farm was conveyed to Clair and Jean Mummau,

and then to their son, Kevin and his wife Stacey. (See id. at 39 ¶ 168(o)).

Appellants claim the sale price was well below fair market value. (See id. at

38-39 ¶ 168(j)).

        Iva died on August 8, 2006. (See id. at 3 ¶ 7). Her sons Lawrence

Mummau and Clair Mummau were appointed executors of the estate. (See

id.

on September 16, 2006.      (See Petition to Extend Time in Which to File

Complaint, 9/21/06, at Exhibit I).

                                                        pellants continued to

litigate this action. Eventually, on May 29, 2010, all eight children and six

grandchildren of Owen and Iva entered into a settlement agreement which

resolved all the objections and caveats raised by Appellants in their

challenges to                                                            See

                                     -4-
J-S48032-14



In re Estate of Iva K. Mummau, No. 1382 MDA 2013, unpublished

memorandum at Exhibit B, page 7 (Pa. Super. filed May 12, 2014)).                   The

settlement included a tortfeasor release and provided that

estates did not include the farm. (See id. at *2).



writ of summons in the instant case on May 4, 2006.              (See Trial Ct. Op.,

12/30/13, at 1). As stated by Appellant O. Howard Mummau:

              The gravamen of this case arises from . . . an underlying

     Court brought by [Appellees Jeffrey D. Mohler and Clymer &
     Musser, P.C.] as counsel in the name of Iva [K]. Mummau, but
     initiated by Clair Mummau as her attorney in fact, against
     [Appellants] in connection with the purported settlement of the
     estate [of] Owen E. Mummau, Deceased, who was the father of
     [Appellant], O. Howard Mummau.

(Petition to Extend Time in Which to File Complaint, 9/21/06, at 2 ¶ 6).



malicious use of process, abuse of process, tortious interference with

contractual    relations,   intentional    infliction   of   emotional   distress    by

outrageous     conduct,     and   unjust    enrichment/constructive       trust,    and

requested compensatory and punitive damages. (See generally Complaint,

12/19/06).     Appellees filed preliminary objections.        On January 26, 2007,

                                                                               im for




another set of preliminary objections, and on June 25, 2008, the trial court


                                          -5-
J-S48032-14



dismissed with prejudice the intentional infliction of emotional distress count

in the amended complaint, granting Appellants leave to amend this claim

within twenty days. (See Order, 6/25/08, at unnumbered pages 1-3). On

July 14, 2008, Appellants filed a second amended complaint claiming fraud,

Appellees filed preliminary objections, and Appellants responded with

preliminary objections of their own.           (See Second Amended Complaint,

7/14/08, at 35).      Appellants then filed a motion to discontinue against all

defendants except Jeffery Mohler and Clymer & Mussler, PC, which the court

denied on November 4, 2009.              (See Order, 11/04/09).   Eventually, on



and sustained those of Appellees, dismissing the complaint.         (See Order,

12/30/13). Appellants timely appealed.2

       Appellants raise three questions for our review:

       I.
       second amended complaints when it granted, then revoked,
                                                      a complaint where
       damages to be claimed are dependent upon an underlying case
       now on appeal to this Court, where it made no finding in
       disposing of preliminary objections that [Appellants] failed to
       state a cause or causes of action, and failed to dispose of
       preliminary objections for more than five years, without
       explanation, claiming that [Appellants] were required to appeal
       interlocutory orders within thirty days of entry?


____________________________________________


2

statement on February 18, 2014. The trial court entered a Rule 1925(a)
opinion on April 2, 2014. See Pa.R.A.P 1925.



                                           -6-
J-S48032-14


      II.
      discontinue their action against all defendants named except
      Jeffrey D. Mohler and Clymer & Mussler, P.C., in 2009 where the
      defendants whose discontinuance was requested were

      of the action in its final order, inter alia, was its claim that the
      case was a family dispute which it could not understand?

      III.
      reversed where it engaged in a pattern of procedural
      manipulation in conjunction with the underlyin
      case (on appeal in the Superior Court) including, inter alia, an ex
      parte
      defendants Mohler and Clymer & Musser, P.C. prior to disposition
      of preliminary objections, denial of discovery requested by

      as to defendants other than Mohler and Clymer & Mussler, P.C.,
      while failing to dispose of preliminary objections for more than
      five years without explanation in violation of the judicial code?

                        -5).

      In their first issue, Appellants argue, inter alia, that the trial court



their complaints. (See                            -51). However, Appellants fail

to develop with citation to the record or relevant authority their assertion

that the trial court erred in revoking their extension of time to file their initial

complaint.    (See                               -15, 17); see also Pa.R.A.P.

2119(a)-(c). Therefore, to the extent that we can discern the first issue as a




         Our standard of review is as follows:

                   When reviewing the dismissal of a complaint
             based upon preliminary objections in the nature of a
             demurrer, we treat as true all well-pleaded material,
             factual averments and all inferences fairly deducible

                                       -7-
J-S48032-14


           therefrom. Where the preliminary objections will
           result in the dismissal of the action, the objections
           may be sustained only in cases that are clear and
           free from doubt. To be clear and free from doubt
           that dismissal is appropriate, it must appear with
           certainty that the law would not permit recovery by
           the plaintiff upon the facts averred.     Any doubt
           should be resolved by a refusal to sustain the

           decision for an abuse of discretion or an error of law.

     Further, this Court has noted the following with regard to review
                           on to sustain preliminary objections.


           decision to sustain preliminary objections, we
           examine the averments in the complaint, together
           with the documents and exhibits attached thereto, in
           order to evaluate the sufficiency of the facts averred.
           The impetus of our inquiry is to determine the legal
           sufficiency of the complaint and whether the
           pleading would permit recovery if ultimately proven.

           regarding preliminary objections only where there
           has been an error of law or an abuse of discretion.

                                       , 924 A.2d 675, 679-80 (Pa. Super.

2007) (citations omitted).

           This Court, during review of an order granting a demurrer,
     may not supply a fact missing in the complaint. We are also
     precluded from considering any conclusions of law or inferences
     which are not supported by the factual allegations contained in
     the complaint.     This includes argumentative allegations or
     expressions of opinion. And while it is true that allegations of
     malice, intent and other conditions of the mind may be pled
     generally, see Pa.R.C.P. 1019(b), such characterizations of
     conduct, without supporting factual allegations, are insufficient.

                  , 647 A.2d 542, 552-53 (Pa. Super. 1994), affirmed, 676

A.2d 222 (Pa. 1996) (citations omitted).




                                    -8-
J-S48032-14



     First, Appellants assert that the court erred in dismissing their claims

for wrongful use of civil proceedings and malicious use of process regarding

the partition actio



                                                         was a termination

                                                  at 18, 22 (emphasis in

original); see id. at 17-40). We disagree.



                                                                         Mi-

Lor, Inc. v. DiPentino, 654 A.2d 1156, 1157 (Pa. Super. 1995) (citation

omitted).

             A person who takes part in the procurement, initiation or
     continuation of civil proceedings against another is subject to
     liability to the other for wrongful use of civil proceedings:

        (1) he acts in a grossly negligent manner or without
        probable cause and primarily for a purpose other than that
        of securing the proper discovery, joinder of parties or
        adjudication of the claim in which the proceedings are
        based; and

        (2) the proceedings have terminated in favor of the person
        against whom they are brought.

42 Pa.C.S.A. § 8351(a).

     The burden of proof is prescribed by 42 Pa.C.S.A. § 8354 as follows:

            In an action brought pursuant to this subchapter the
     plaintiff has the burden of proving, when the issue is properly
     raised, that:

        (1) The defendant has procured, initiated or continued the
        civil proceedings against him.


                                   -9-
J-S48032-14


         (2) The proceedings were terminated in his favor.

         (3) The defendant did not have probable cause for his
         action.

         (4) The primary purpose for which the proceedings were
         brought was not that of securing the proper discovery,
         joinder of parties or adjudication of the claim on which the
         proceedings were based.

         (5) The plaintiff has suffered damages as set forth in
         section 8353 (relating to damages).

42 Pa.C.S.A. § 8354.

      Here, Appellants contend that the partition action was a wrongful use

of civil proceedings against them. It is well-

effect of a partition is to give each of [the] joint owners the possession he is

entitled to o                            Ramsey v. Taylor, 668 A.2d 1147,

1150 (Pa. Super. 1995) (citation and internal quotation marks omitted).



                         Bernstein v. Sherman, 902 A.2d 1276, 1278 (Pa.

Super. 2006) (citations and internal quotation marks omitted).

      In the instant case, Appellants argue that they stated a prima facie



the partitio

partition action ended in withdrawal, constituting termination in favor of



that they retained two 3.8% interests in the farm, and that the litigation was

commenced in order




                                     - 10 -
J-S48032-14



(Second Amended Complaint, 7/14/08, at 31 ¶ 178). Thus, Appellees had a

right to partition, and probable cause to bring the partition action.   See

Bernstein, supra at 1278.          Because Appellees had probable cause,

Appellants cannot state a claim for wrongful use of civil proceedings. See

42 Pa.C.S.A. § 8354(3); Mi-Lor, Inc., supra at 1157. Accordingly, the trial

court did not err in dismissing this claim.




the defendant instituted proceedings without probable cause, with malice,

                                                                  De Salle

v. Penn Cent. Transp. Co., 398 A.2d 680, 682 (Pa. Super. 1979) (citation

and footnote omitted).      As previously discussed, Appellees did not lack

probable cause to bring the partition action, and thus Appellants could not

recover on this claim. See Burgoyne, supra at 679-80. Thus, the court

did not err in dismissing this claim.

      Next, Appellants assert that the court erroneously dismissed their



part of [Appellees] whose purposes were not the legitimate object of a



      Abuse of civil process is concerned with the perversion of a
      process after it is issued. The Restatement (Second) of Torts

      process against another primarily to accomplish a purpose for
      which it is not designed. To establish a claim for abuse of
      process, it must be shown that the defendant (1) used a legal
      process against the plaintiff, (2) primarily to accomplish a

                                        - 11 -
J-S48032-14


      purpose for which the process was not designed, and (3) harm
      has been caused to the plaintiff
      the tort of abuse of process has been interpreted broadly and
      encompasses the entire range of procedures incident to the
      litigation process.

                                 *     *      *

         . . . [A]n essential element of the tort of abuse of process[ is]
      that the process was used primarily for a purpose for which the
      process was not designed. It is not enough that the process
      employed was used with a collateral purpose in mind.

            A cause of action for abuse of process requires some
         definite act or threat not authorized by the process, or
         aimed at an objective not legitimate in the use of the
         process . . .[;] there is no liability where the
         defendant has done nothing more than carry out the
         process to its authorized conclusion, even though
         with bad intentions.

Hart, supra at 551-52 (citations and quotation marks omitted; emphasis in

original).

      As previously discussed, Appellees initiated the partition action in



general allegation that Appellees



only actual, specific assertion of use of the litigation process against them is

                                                   s signature to the Petition

                                                                    Id.).    Rule

1023 was rescinded April 22, 2002, effective July 1, 2002, and thus we are

unable to discern what Appellants intend in arguing bad faith on this basis.

See Pa.R.C.P. 1023; Pa.R.A.P. 2119(a)-(b). This claim does not merit relief.


                                     - 12 -
J-S48032-14



      Next, Appellants contend that they stated a cause of action in fraud



fraudulently and unduly by said fraud induced her to become engaged in

litigation against [Appellants] and to change her testamentary instruments



Brief, at 40). We disagree.

      To state a claim for fraud, Appellants must show:

      (1) A representation; (2) which is material to the transaction at
      hand; (3) made falsely, with knowledge of its falsity or
      recklessness as to whether it is true or false; (4) with the intent
      of misleading another into relying on it; (5) justifiable reliance
      on the misrepresentation; and, (6) the resulting injury was
      proximately caused by the reliance.

Weston v. Northampton Pers. Care, Inc., 62 A.3d 947, 960 (Pa. Super.

2013), appeal denied

mistake sh

                 prima   facie     case     of    fraud,   the    recipient   of    the

misrepresentation    must     be   the    one      to   reasonably   rely   upon    the

misrepresentation and to be damaged as a proximate cause of that

             Joyce v. Erie Ins. Exch./Erie Ins. Co., 74 A.3d 157, 167 (Pa.

Super. 2013) (citation omitted; emphasis in original). Here, Appellants aver



Appellants were damaged as a result.              (See Appellan                    -41).



allege that the recipient of the misrepresentation was the individual or entity


                                         - 13 -
J-S48032-14



damaged    as   a    proximate   cause    of   reasonable   reliance   upon   the

misrepresentation        Joyce, supra at 167.    Thus, the court did not err in

dismissing this claim.

      Next, Appellants allege that they have stated a cause of action for



concerning the actions of [Appellees] f



wrongful and tortious conduct Iva would have included Howard and



                                                                              res

judicata from pursuing this claim.

            The fundamental principle upon which [res judicata] is
      based is that a court judgment should be conclusive as between
      the parties and their privies in respect to every fact which could
      properly have been considered in reaching the determination and
      in respect to all points of law relating directly to the cause of
      action and affecting the subject matter before the court. The
      essential inquiry is whether the ultimate and controlling issues
      have been decided in a prior proceeding in which the present
      parties had an opportunity to appear and assert their rights.

Chada v. Chada, 756 A.2d 39, 43-44 (Pa. Super. 2000) (citation and

emphasis omitted).

      A judgment upon the merits bars a subsequent suit upon the
      same cause, though brought in a different form of action, and a
      party therefore cannot, by varying the form of action or adopting
      a different method of presenting his case, escape the operation
      of the principle that one and the same cause of action shall not
      be twice litigated.




                                     - 14 -
J-S48032-14



Dempsey v. Cessna Aircraft Co., 653 A.2d 679, 682 (Pa. Super. 1995),

appeal denied, 663 A.2d 684 (Pa. 1995) (citation omitted).

                 the ultimate and controlling issues,




Appellants availed themselves of the opportunity to appear and assert their

rights. (See In re Estate of Iva K. Mummau, No. 1382 MDA 2013 (Pa.

Super. filed May 12, 2014)). Furthermore, a panel of this Court affirmed the

                                                                    inter alia,

Appellants and the other Mummau children, which agreed that the family



relevant part:

      WHEREAS, all the parties to this Agreement believe it will be in
      the best interest of all parties hereto that all of the claims and
      causes of action, either actual or potential, between and among
      the parties to this Agreement be forever settled and resolved.

                                *     *      *

      8.    O. Howard Mummau and Geraldine M. Zimmerman shall
      execute a joint tortfeasor release in the civil action filed by O.
      Howard Mummau and Geraldine M. Zimmerman to No. CI-06-
      04412 and currently pending in Lancaster County releasing Clair
      S. Mummau, Laurence N. Mummau, Bernice Tamkin, Galen
      Spickler, Kevin Mummau, Stacy Mummau and Clair S. Mummau
      and Laurence N. Mummau in their capacity as personal
      representatives of the Estate of Owen E. Mummau, Laurence N.
      Mummau in his capacity as personal representative of the Estate
      of Iva K. Mummau, and Clair S. Mummau in his capacity as
      attorney-in-fact for Iva K. Mummau.

      9.   Each and every party to this Agreement, on behalf of
      himself or herself and his or her heirs, executors and assigns do

                                    - 15 -
J-S48032-14


       forever release, acquit, discharge and hold harmless each other
       individually and collectively for any and all actions, causes of
       action, claims, demands, damages, costs, losses, expenses and
       compensation, on account of or in any way growing out of any
       and all known or unknown claims, either actual or potential,
       between and among each other which have arisen or may have
       occurred at any time heretofore. . . .

(Id. at *3, Exhibit A, at 2 ¶¶ 8, 9; see also id. at Exhibit A, at 2 ¶ 10).

Thus, Appellants had a full and fair opportunity to litigate their claims related



tortfeasor release of the relevant parties.        See Chada, supra at 43-44.

Therefore, we will not permit this issue to be twice-litigated, and conclude

that it is barred by the doctrine of res judicata. See Dempsey, supra at

682.    Appellants cannot state a claim for tortious interference with an

inheritance.3



[t]hird [p]arty [b]eneficiaries against [Appellees] Mohler and Clymer &

____________________________________________


3
                                                                  Appellees
persuaded Iva K. Mummau to transfer the farm to Clair Mummau at a
diminished price, does not state a claim for tortious interference with an

of inter vivos transfers alleged to diminish an eventual bequest. Rather, we
have limited the parameters of potential . . . claims to instances involving
demonstrable interference with the testamentary scheme the decedent had
                                                                  Estate of
                                                    , 859 A.2d 472, 477 (Pa.
Super. 2004), appeal denied, 876 A.2d 396 (Pa. 2005) (citation omitted).
Appellants have not asserted that Appellees prevented Iva from changing
her will in favor of Appellants. Therefore, even if Appellants had not
released Appellees from tortfeasor liability, their claim would not merit
                               inter vivos transfer to Clair.



                                          - 16 -
J-S48032-14



                                                                         ey



they would have standing to make claims as third party beneficiaries,

                                                                 Id. at 45).

As previously discussed, Appellants failed to state a claim for tortious

interference.

      Furthermore, their claim is barred by the doctrine of res judicata, in

that they have already been given the opportunity to be heard on their

claims against the perpetuation of Iva K. Mummau               See Chada,

supra at 43-44; (see also In re Estate of Iva K. Mummau, No. 1382

MDA 2013 (Pa. Super. filed May 12, 2014)).      Thus, this claim would not

merit relief.



cause of actio

Brief, at 47). We disagree.

              There remains some question as to whether the courts of
      this Commonwealth recognize a cause of action for intentional
      infliction of emotional distress. However, our Supreme Court
      has indicated that in order for a plaintiff to prevail on such a
      claim, he or she must, at the least, demonstrate intentional
      outrageous or extreme conduct by the defendant, which causes
      severe emotional distress to the plaintiff.

Swisher v. Pitz, 868 A.2d 1228, 1230 (Pa. Super. 2005) (citations

                                 show physical injury or harm in order to



Fewell v. Besner, 664 A.2d 577, 582 (Pa. Super. 1995) (emphasis added;

                                   - 17 -
J-S48032-14




          Kazatsky v. King David Memorial Park, 527 A.2d 988, 995 (Pa.

1987) (stating that claim for intentional infliction of emotional distress

i



                                                                        See id.

They claim, in pertinent part:

      301.

      fright, horror, grief, shame, humiliation, embarrassment, anger,
      chagrin, disappointment, worry, depression.

      302.                       uct has been the direct and proximate

      health care and medical professionals.

(First Amended Complaint, 1/26/07, at 8 ¶¶ 301-02). Appellants fail to aver

                                       hysical illness requiring the services of

                                                             Id. at 8 ¶ 302).

Thus, they failed to aver sufficient facts to state a claim for intentional

infliction of emotional distress.    See Kazatsky, supra at 995; Fewell,

supra at 582.      The court did not err in dismissing this claim.         See

Burgoyne, supra at 679-

merit.



were arbitrary and capricious, an abuse of discretion and in violation of the




                                      - 18 -
J-S48032-14




                                                              urt Estate of Iva K.

                              Id.

                                                                         Id. at 52).



of various canons of the Judicial Code of Conduct, effective July 1, 2014, and

the duties of judges under the Pennsylvania Constitution Article V, Section

           Id. at 54; see also id. at 53).4 These issues are waived.

                                               a self-serving and speculative history




at 56; see also id. at 51-56).            They cite only to general case law and

canons of the Pennsylvania Code of Judicial Conduct to assert that the court



                                      5
                                          (Id. at 53); see also Lakatosh, supra at
____________________________________________


4
  Appellants also raise a second sub-
permitted
fail to develop this assertion with citations to the record or relevant

see also Pa.R.A.P. 2119(a)-(b); Estate of Lakatosh, 656 A.2d 1378, 1381
(Pa. Super. 1995).
5
   Appellants later repeat this assertion, claiming that, pursuant to
Commonwealth v. Druce
the Judicial Code of Conduct . . . combined with evidence of bias or prejudice
                                                  -57). Druce is inapposite,

(Footnote Continued Next Page)


                                           - 19 -
J-S48032-14




argument section pertaining to these issues consists of general statements

unsupported by any citation of authority.           The argument portion of an

appellate brief must include a pertinent discussion of the particular point



omitted). Thus, they have waived these claims. See Lakatosh, supra at

1381.




stated that four of its prior orders were interlocutory and suggested that the

appeal deadlines fell thirty days after their respective entries.    (See Trial



assertion that these orders were interlocutory and not appealable until a

final order was entered, but nevertheless determine that Appellants are

entitled to no relief on this claim.

                       _______________________
(Footnote Continued)

a criminal case did not violate judicial canons or codes of conduct, and does
no
fail to indicate that they ever properly filed a petition to recuse, and thus,
have waived this claim on this ground as well. See Coulter v. Ramsden,
2014 Pa. Super. Lexis 1192, at *21 (Pa. Super. 2014)                   -settled
that a party seeking recusal or disqualification must raise the objection at




                                           - 20 -
J-S48032-14



     It is well-settled that an appeal may be taken as of right from any final

order of a lower court.   See Pa.R.A.P. 341.    Rule 341(b) provides that a



(2) is expressly defined as a final order by statute; or (3) is entered as a

final order pursuant to Pa.R.A.P. 341(c). Id.

                             n, the orders at issue were interlocutory, (see

Trial Court Opinion, 4/02/14, at unnumbered page 2), and based on our



all parties, or were entered as final orders pursuant to Rule 341(c): the

November 29, 2006 order required Appellants to file a complaint within



intentional infliction of emotional distress claim; the October 2, 2008 order

was a scheduling order and did not dispose of any claims or issues; and the



except Jeffery D. Mohler and Clymer & Mussler, and therefore did not

dispose of the parties or claims.   Thus, the orders were interlocutory and

unappealable until the court entered the final order of December 30, 2013,

from which Appellants properly appealed.



                              Louis Dreyfus Commodities Suisse SA v.

Fin. Software Sys., Inc., 2014 Pa. Super. Lexis 2319, at *6 (Pa. Super.



relief based on the substance of those prior orders lack merit or have been

                                    - 21 -
J-S48032-14



waived on




relief.

          In their third issue, Appellants obje




matter solely with respect to [Appellees] Jeffrey D. Mohler and Clymer &

                                           -58). We disagree.

          First, Appellants fail to develop or cite any authority for their



                                              Id. at 57). Thus, this contention is

waived. See Lakatosh, supra at 1381.



Court, they should be permitted to pursue their claims against Appellees

Jeffrey D. Mohler and Clymer & Musser, P.C. (See                                 -

59).       This claim is also waived for failure to cite to any relevant or

persuasive authority.        See Lakatosh, supra at 1381.           Moreover, as

                                                                    In re Estate

of Iva K. Mummau, No. 1382 MDA 2013 (Pa. Super. filed May 12, 2014),

                    -party beneficiary claims against Appellees are barred by res

judicata

issue does not merit relief.

                                        - 22 -
J-S48032-14



     Order affirmed.

     Donohue, J., joins the memorandum.

     Jenkins, J., concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2014




                                    - 23 -